DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

The claimed rendering mode is read as any combination of indicators and/or parameters implementing one of the predefined signaling protocols within the confines of the processing architecture defined in figures 1-8 as disclosed in applicant’s specification,  which are subsequently used in a rendering process for a subset of speakers such as the front or rear speakers via the digital, microprocessor based computing architecture enabled in figures 1-8.
The examiner notes the claimed receiver, renderer and render controller are drawn to the structure of a microprocessor based audio decoder that receives encoded audio and side information in order to dynamically render the information by outputting loudspeaker driving signals as shown in applicant’s fig. 7.
In response to applicant’s ‘prefatory remarks’, the examiner notes applicant’s specification does not enable a fully analog solution to any of the claims.
The examiner notes applicant’s response clarifying the claimed combining two of the rendering modes (remarks 6-16-2022).

The rendering mode subset as recited in claims 1,13 is read relative to the rendering mode as noted in comment 1 above.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5-13,19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11197120. 

The patent claim 1 recites the same limitations cited in the patent claim 1 including:
Wherein the receiver circuit…
Wherein the audio data comprises…
Wherein the render configuration data comprises…
A renderer circuit…
Wherein the renderer circuit is arranged…

Where the application recites:

a render controller circuit, wherein the render controller circuit is arranged to select at least one rendering mode circuit from 
 wherein the renderer circuit isconfigured tuse different ones of the plurality of rendering modes for different transducer subsets of the plurality 
wherein the plurality of rendering modes comprises at least a stereophonic rendering mode and an ambisonic rendering mode (per patent claim 7), 
wherein at least two of the audio objects are different audio types from the group consisting of audio channel components, audio object components and audioAtty. Docket No. 2013P00859 US01Appl. No. 17/152,847Page 3 of 13 Amendment and/or ResponseReply to Office action of 5 April 2022scene components (per claim 4 of the patent), 
wherein the renderer circuit is configured to select different rendering modes for each of the different transducer subset
wherein the render controller circuit is arranged to selectat least one rendering mode for a first audio transducer of the plurality 
wherein the renderer circuit is configured to use different rendering modes for the at least two audio components (per the patent claim 2), 
wherein the receiver circuit is configured to receive audio type indication data (per the patent claim 5), 
wherein the audio type indication data is indicative of an audio type of at least a first one of the audio components ( per the patent claim 5), 
wherein the render controller circuit is configured to select a first rendering mode for the first audio component in response to the audio type indication data (per the patent claim 1 and claim 4), 
wherein the renderer circuit is configured to use different rendering modes for different audio components for the first audio transducer (per the patent claim 1), 
wherein the render controller circuit is configured to select rendering modes from the plurality of rendering modes for each of the audio components for the first audio transducer (per the patent claim 1 ),
 wherein the receiver circuit is arranged to receive rendering position data (the predetermined position of the patent claim 1) for the audio components, wherein the render controller circuit is arranged to select the rendering modes in response to the rendering position data (the modes are determined based on the predetermined position in the patent claim 1);
wherein the receiver circuit is arranged to receive rendering position data for the audio components (claim 8 of the patent);
5wherein the render controller circuit is arranged to select the rendering modes in response to the rendering position data (patent claim 8).	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims 1,13 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claims 1,13, It is not clear what ‘the audio objects’ refers to.




Allowable Subject Matter

The prior art of record does not disclose the particular combination of distinct circuits and signal processing steps as recited in claims 1,13 and their respective depending claims, assuming the 112 rejection is resolved without significantly changing the scope of the claims.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  









The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
July 11, 2022